

115 HR 7333 IH: FEMA Modernization Act of 2018
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7333IN THE HOUSE OF REPRESENTATIVESDecember 19, 2018Ms. Jackson Lee (for herself, Ms. Kaptur, Mr. Johnson of Georgia, and Mr. Payne) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Small Business, Energy and Commerce, Education and the Workforce, the Judiciary, Financial Services, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for reform and reorganization of the Federal Emergency Management Agency, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the FEMA Modernization Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Disaster Response and Recovery
					Sec. 101. Office of Disaster Response; Office of Disaster Recovery; Office of Long-Term Recovery.
					Sec. 102. Medical disaster response and recovery training facility.
					Sec. 103. Labor training program.
					Sec. 104. Disaster Emergency Housing Assistance Grant Program.
					Sec. 105. Housing post disaster stability.
					Sec. 106. Prohibition on enforcement of immigration.
					Title II—Reports
					Sec. 201. Federal Emergency Management Agency reports.
					Sec. 202. Government Accountability Office.
					Sec. 203. Circumstances which may impact first responders during a terrorist event.
					Title III—Disaster Recovery Small Business Grant Program
					Sec. 301. Short title.
					Sec. 302. Definitions.
					Sec. 303. Office of Disaster Recovery Small Business Grants.
					Sec. 304. Compensation for victims of a federally declared disaster.
					Sec. 305. Reports and audits.
					Sec. 306. Authorization of appropriations.
					Sec. 307. Termination of authority.
					Title IV—Administrative Provisions
					Sec. 401. Extension of authorities for pandemic and all-hazards preparedness.
					Sec. 402. Transfer of the Surge Capacity Force.
				
 2.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of FEMA.
 (2)FEMAThe term FEMA means the Federal Emergency Management Agency. IDisaster Response and Recovery 101.Office of Disaster Response; Office of Disaster Recovery; Office of Long-Term Recovery (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall take such actions as are necessary to ensure that the Office of Response and Recovery of the Agency is divided into an Office of Disaster Response and an Office of Disaster Recovery, subject to the requirements of this section.
				(b)Office of Disaster Response
 (1)DutiesThe duties of the Office of Disaster Response shall be as follows: (A)Lead Federal disaster response.
 (B)Prepare for, coordinate, and facilitate Federal support for State managed and locally executed multi-stakeholder engagement in planning and coordinating of disaster response.
 (C)Coordinate and manage Federal Emergency Management Agency assigned staff and maintain awareness of other Federal agency disaster response assigned staff or other personnel deployments to State or local government offices to better collaborate and coordinate Federal efforts in support of State managed and locally executed disaster preparedness and response activities.
 (D)Conduct public education on the disaster response roles of Federal, State and local governments. (E)Any other duty determined appropriate by the Administrator.
 (2)OfficersNot later than 1 year after the date of enactment of this Act, the Administrator shall appoint an Associate Administrator of the Office of Disaster Response and deputy associate administrators, as determined appropriate.
 (3)Additional positionsThe Administrator may create, and appoint individuals to, such positions as are considered necessary by the Administrator, including—
 (A)a military liaison officer to work with the defense coordinating officer; and (B)a Liaison Officer for Asset Acquisition and Deployment in Federal supported, State managed, and locally executed plan to support the delivery of funds, equipment, and resources to local jurisdictions in advance of pending disasters by facilitating engagement by the private sector with State and local governments in support of meeting the pending disaster response needs.
						(c)Office of Disaster Recovery
 (1)DutiesThe duties of the Office of Disaster Recovery shall be as follows: (A)Assess recovery following a disaster and make recommendations on the estimated time for recovery.
 (B)Provide definitions of what constitutes a short-term recovery and a long-term recovery, and how this determination shall be made in assessing post disaster recovery periods.
 (C)Coordinate and manage Federal assigned staff from the Federal Emergency Management Agency to be sent to work in State or local government agencies.
 (D)Carry out the accurate collection, retention, and reporting of data related to Federal disaster recovery and shall act as a resource on post-disaster recovery efforts.
 (E)Submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an annual report on the status of all recovery projects during the prior year, including whether Federal projects are on time, within cost, and meeting the needs and objectives of recovery.
 (F)Provide for civil engineers that make recommendations to the Administrator and partnering Federal agencies on the scope and severity of damage, projections on rehabilitation, demolition, repair, and reconstruction of critical infrastructure deemed essential to Federal, State, and local government, accessing impacted areas, or achieving stability in the recovery process.
 (G)Any other duty determined appropriate by the Administrator. (2)OfficersNot later than 1 year after the date of enactment of this Act, the Administrator shall appoint an Associate Administrator of the Office of Disaster Recovery and deputy associate administrators, as determined appropriate.
 (3)Additional positionsThe Administrator may create, and appoint individuals to, such positions as are considered necessary by the Administrator.
 (d)OmbudsmanThe Office of Disaster Response and the Office of Disaster Recovery shall both employ an ombudsman. (e)Office of Long-Term RecoveryNot later than 18 months after the date of enactment of this Act, the Administrator shall establish an Office of Long Term Recovery. The duties of such Office shall be determined by the Administrator.
 102.Medical disaster response and recovery training facilitySection 303 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143) is amended by adding at the end the following:
				
					(c)Medical disaster response and recovery training facility
 (1)EstablishmentNot later than 18 months after the date of enactment of the FEMA Modernization Act of 2018, the President, acting through the Secretary of Health and Human Services in consultation with the Administrator of the Federal Emergency Management Agency, shall establish a medical disaster response and recovery training facility in accordance with this subsection.
 (2)ManagementThe medical facility established under paragraph (1) shall be managed by the Secretary of Health and Human Services and in consultation with the Administrator of the Federal Emergency Management Agency.
 (3)CapacityThe facility established under this subsection shall have a capacity to train 800 medical personnel annually, which shall increase to 1,200 annually on the date that is 5 years after the date of enactment of the FEMA Modernization Act of 2018.
 (4)ReportNot later than 240 days after the date of enactment of the FEMA Modernization Act of 2018 the Administrator shall submit to the Committee on Homeland Security, the Committee on Energy and Commerce, the Committee on Ways and Means, and the Committee on Veterans’ Affairs of the House of Representatives, the Committee on Homeland Security and Governmental Affairs, the Committee on Banking, Housing, and Urban Affairs, the Committee on Health, Education, Labor, and Pensions, and the Committee on Veterans’ Affairs of the Senate a report containing a plan to engage local and State government partners in promotion of the development of surge teams.
						(d)National Disaster Medical Triage
 (1)In generalThe President, acting through the Administrator of the Federal Emergency Management Agency, in consultation with the National Association of Emergency Medical Technicians and the Military Health System, shall establish a National Disaster Medical Triage capacity that shall include the development of guidelines for Tactical Disaster Casualty Care which shall be used for medical evacuation protocols to be implemented by local and State governments in advance of certain major disasters, as designated by the Administrator in consultation with the Secretary of Health and Human Services and the Secretary of Veterans Affairs to—
 (A)remove individuals with requisite health conditions, including dialysis patients, heart patients, diabetics, physically impaired individuals, pregnant individuals, those who have recently delivered a child, and individuals recovering from surgery, out of the path of danger; and
 (B)establish medical priorities policies for certain disaster situations, as determined by the Administrator, to reduce loss of life and human suffering.
 (2)Local effortsIn carrying out this subsection, the Administrator shall promote local efforts to develop compacts with medical systems to take patients for short-term disaster evacuation or to host locations for field hospitals when needed.
						(3)Liability protections
 (A)In generalSubject to this paragraph, a covered person shall be immune from suit and liability under Federal and State law with respect to all claims for medical care by a board certified or accredited practitioner arising out of medical services provided to an individual in the course of a medical evacuation protocol described in paragraph (1).
 (B)Covered personThe term covered person means a person— (i)who is a health care provider licensed under the laws of the State in which the action giving rise to the claim described in subparagraph (A) occurred;
 (ii)who was providing medical services that are within the scope of the person’s license; (iii)was acting in accordance with a protocol described in paragraph (1); and
 (iv)is acting in a volunteer capacity. (C)Willful misconductThis paragraph shall not apply in the case of willful misconduct (as such term is defined in section 319F–3 of the Public Health Service Act (42 U.S.C. 247–6d)).
 (e)Incident Medical Recovery Management TeamNot later than 18 months after the date of enactment of the FEMA Modernization Act of 2018, the President, acting through the Administrator of the Federal Emergency Management Agency and in consultation with the American College of Surgeons and the Department of Defense Health Agency, shall establish an Incident Medical Recovery Management Team to determine best practices in implementing an Advanced Trauma Life Support capabilities, to assess health impacts that result from federally declared disasters..
			103.Labor training program
 (a)EstablishmentThe Administrator shall establish a program to provide education and job training to those who become unemployed or underemployed due to the effects of a federally declared disaster and who have enrolled for disaster assistance through a federally created or recognized program. To qualify for assistance under this section, an individual shall have been employed, receiving government employment assistance or benefits, or enrolled in a high school, college, or training program at the time of the disaster. Such assistance may be in the form of unemployment benefits, job training programs, and displaced worker assistance.
 (b)Use of fundsFunds provided under the program shall be used for— (1)retraining or new employment skills training or education to fill positions that will transition the person into new jobs; and
 (2)providing incentives to employers who employ individuals who are receiving housing assistance under section 102 or have filed a disaster claim under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Administrator to carry out this section $100,000,000, for each of fiscal years 2019 through 2029.
				104.Disaster Emergency Housing Assistance Grant Program
 (a)EstablishmentThere shall be established a Disaster Emergency Housing Assistance Grant Program under which Administrator of FEMA may authorize the Secretary of Housing and Urban Development, pursuant to the authority under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) and according to the terms of such section, to provide immediate housing and urban development assistance that meets the particular housing needs of survivors of a federally declared disaster event.
 (b)FundingThere are authorized to be appropriated not more than $300,000,000, for each of fiscal years 2019 through 2029 to carry out the program under this section.
 (c)AuthorityThe President may grant to the Administrator of FEMA approval to activate a Disaster Emergency Housing Assistance Grant Program.
 (d)WaiverThe requirements of section 408 of such Act may be waived for 180 days by the President if a request for a waiver is made by the Administrator and agreed to by the Secretary of Housing and Urban Development in the case of a federally declared major disaster wherein 60 percent or more of the housing stock is severely damaged, destroyed, or is otherwise render medically unsafe for human habitation, which shall include condominiums and housing cooperatives.
				105.Housing post disaster stability
 (a)EstablishmentNot later than 365 days after the date of enactment of this Act, the Administrator of FEMA, in coordination with the Secretary of Housing and Urban Development and with the advice of the Bureau of Consumer Financial Protection, shall establish mechanisms to stabilize housing economies within areas designated as Federal disasters for the period of 60 months into a long-term recovery such that the available housing designated as low- and moderate-income housing is maintained at a rate that meets 90 percent or more of the pre-disaster low- to moderate-income housing levels for the population impacted by the disaster.
 (b)RequirementsIn establishing the mechanisms under subsection (a), the Secretary shall ensure the following: (1)Multi-unit housing owners or operators who receive disaster-related loans provided by the Small Business Administration, or provided with other Federal funding to recover, rehabilitate, or construct new housing, are prohibited from raising rents on those multi-family housing units for the first 18 months of occupancy following the disaster-related repairs or construction have ended.
 (2)Beginning on the date that is 18 months after a report of construction is completed and an necessary inspections certify that a segment of multifamily housing is approved for occupancy, for a period of 30 months after occupancy begins with respect to each unit that was repaired or created using Federal assistance, the cost of rent for such unit shall not increase by more than 10 percent of the rent charged for the month prior to the disaster.
 (3)New multi-unit housing rental rates should be comparable to the rents charged for similar rentals serving the market impacted by the disaster.
 (4)With respect to any unit of housing designated as a single, individually owned housing unit in a multi-unit building by local tax records at least 24 months prior to a Federally declared major disaster—
 (A)homeowners or purchasers of such a unit shall qualify for housing repair and new construction assistance under a loan program carried out by the Secretary that provides for Federal guaranteed loans at the 1.25 percent; and
 (B)owners or operators of such a multi-unit building shall qualify for assistance for reconstruction or repair of common areas under a loan program carried out by the Secretary that provides for Federal guaranteed loans at a rate of 4.5 percent.
 106.Prohibition on enforcement of immigrationNotwithstanding any other provision of law, during a federally declared disaster, the Secretary of Homeland Security may not enforce the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) with respect to any alien who is seeking assistance, including housing, as a result of such disaster.
			IIReports
			201.Federal Emergency Management Agency reports
 (a)Casework management system reportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit a report on the ability of FEMA to support a State managed and locally executed casework management system to coordinate and deliver direct assistance to disaster survivors in placing applications for Federal post disaster assistance to the following:
 (1)The Committee on Homeland Security of the House of Representatives. (2)The Committee on Energy and Commerce of the House of Representatives.
 (3)The Committee on Ways and Means of the House of Representatives. (4)The Committee on Veterans’ Affairs of the House of Representatives.
 (5)The Committee on House Administration of the House of Representatives. (6)The Committee on Homeland Security and Governmental Affairs of the Senate.
 (7)The Committee on Banking, Housing, and Urban Affairs of the Senate. (8)The Committee on Health, Education, Labor, and Pensions of the Senate.
 (9)The Committee on Veterans’ Affairs of the Senate. (10)The Committee on Rules and Administration of the Senate.
 (b)After-Action reportsNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Administrator of FEMA shall submit to the committees listed in subsection (a) an after-action report on the activities of the Office of Disaster Response and the Office of Disaster Recovery, including—
 (1)the types of disasters responded to; (2)the resources needed;
 (3)strengths and weaknesses of the response or mitigation effort; (4)lessons learned; and
 (5)recommendations on how to improve. (c)Catastrophic resource reports (1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator of FEMA shall develop and submit to the committees listed in subsection (a) an estimate of the resources of FEMA and other Federal agencies that are needed for and devoted specifically to developing the disaster response capabilities of Federal, State, local, and Tribal governments.
 (2)Classified annexAt the discretion of the Secretary, the Administrator may include in the estimate under paragraph (1) a classified annex that reports on what the Federal Government has on hand to meet a range of response or recovery needs related to specific types of events, which may include floods, wildfires, earth movements, windstorms, disease outbreaks, manmade disasters such as chemical attacks, cyberattacks, or radiological incidents.
 (3)ContentsEach estimate under paragraph (1) shall include an estimate of the resources both necessary for and devoted to—
 (A)planning; (B)training and exercises;
 (C)Regional Office enhancements; (D)staffing, including for surge capacity during a catastrophic incident;
 (E)additional logistics capabilities; (F)other responsibilities under the catastrophic incident annex and the catastrophic incident supplement of the National Response Framework;
 (G)reporting on the costs of support of State, local, and Tribal governments’ catastrophic incident preparedness planning; and
 (H)covering increases in the fixed costs or expenses of FEMA, including rent or property acquisition costs or expenses, taxes, contributions to the working capital fund of the Department of Homeland Security, and security costs for the year after the year in which such estimate is submitted.
 (d)Report on technologyNot later than 180 days after the date of enactment of this Act, the Administrator of FEMA shall submit to the appropriate congressional committees a study on what technology may provide better predictive information on the detection of pending disasters and what technology may better measure the scope of a disaster.
 (e)Volunteers and disaster response reportNot later than 180 days after the date of enactment of this Act, the head of the Office of Disaster Response shall submit to the appropriate congressional committees a volunteers and disaster response report that specifies—
 (1)the role that volunteers fill in disaster response and rescue; and (2)recommendations on the contributions of volunteers and best practices for official disaster response, without formalizing the role of volunteers in disaster response.
 (f)Compilation of fatality and missing persons dataNot later than 1 year after the date on which the President declares a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Administrator of FEMA shall submit to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that compiles the number of fatalities and missing persons as a result of such major disaster or emergency, including the causes of such fatalities, based on data from—
 (1)local and State jurisdictions; (2)mortuary services that operated in the area of such major disaster or emergency; and
 (3)forensics experts, anthropologists, and other resources the Administrator deems appropriate for determining accurate and complete fatality and missing persons data.
 (g)Federal reimbursementsNot later than 240 days after the date of enactment of this Act, the Administrator of FEMA shall submit to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the status of Federal reimbursements owed to local and State governments for activities related to disaster recovery incurred following a presidential declaration of a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in the years 2010 through 2017.
				(h)Long-Term recovery
 (1)In generalNot later than 240 days after the date of enactment of this Act, the Administrator of FEMA, acting through the Office of Long-Term Recovery, shall submit to the committees specified in paragraphs (1) through (8) of subsection (a) a report that assesses the means of providing short- and long-term housing for people impacted by federally declared disasters following September 11, 2001, Hurricanes Katrina, Sandy, Harvey, and Maria, and the Camp Fire (Paradise, California).
 (2)ConsiderationsThe report required under paragraph (1) shall consider— (A)how mucking out of homes or property post disaster occurred;
 (B)how long it took for construction repairs to be performed; and (C)the adequacy of labor and materials to meet demand and note any challenges to a rapid recovery of housing and critical infrastructure posed by materials supply, labor supply or contracting expertise in the disaster area.
 (3)AssessmentThe report required under paragraph (1) shall— (A)assess the feasibility and efficiency of providing long-term housing at hotels or other equivalent daily rate accommodation;
 (B)consider alternatives that may include private residences, mass construction of temporary housing, Federal property, or planned communities for occupancy for under 5 years in the event of significant loss of housing stock; and
 (C)make recommendations on how best to resettle individuals who will be displaced from homes permanently or for a long-term recovery that will last 3 or more years.
						202.Government Accountability Office
 (a)Biennial reportsNot later than 3 years after the date of enactment of this Act, and biennially thereafter, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the activities of the Office of Disaster Response and the Office of Disaster Recovery, including recommendations and assessments of the effectiveness of the offices.
				(b)Office of Disaster recovery efforts report
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to the appropriate congressional committees a report on long-term recovery efforts following Hurricane Andrew, the attacks of September 11, 2001, Hurricane Katrina, Hurricane Ike, Hurricane Sandy, Hurricane Harvey, Hurricane Maria, Hurricane Florence, and California wild fires.
 (2)Content of reportThe report shall contain the following: (A)Information on defining a long-term recovery, the stages of a long-term recovery, and the transition from Federal Government responsibilities for long-term recovery efforts to State and local leadership.
 (B)An assessment of the personnel needed, and the types of expertise or certifications required, to accomplish the administration and management of recovery efforts for each of the disasters described in subsection (a).
 (C)An analysis of the success and efficiency of the long-term disaster recovery, and best practices learned that may be applied to future long-term disaster recovery plans.
 (D)Recommendations of the Comptroller General for what should be defined as a long-term disaster recovery project using existing authority and responsibility of FEMA to advise and make recommendations to the President regarding Presidential Disaster Declarations.
 (E)Recommendations of FEMA on the capacity and competence of FEMA to manage multiple major Presidential Disaster Declarations simultaneously of the magnitude of 3, 4, or all 5 of the disasters described in subsection (a) occurring within weeks of each other.
 (F)FEMA’s capability (as such term is defined in section 741 of title 6, United States Code) and capacities of the Federal Government to respond to a range of catastrophic events occurring either singularly or concurrently, including an assessment of the capacities of each Federal agency and the total capacity of the Federal Government.
 (c)PetsNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the appropriate congressional committees a report assessing the activity of the Federal Government relating to—
 (1)the Pets Evacuation and Transportation Standards Act of 2006 (Public Law 109–308); (2)disaster response resources for pets; and
 (3)the activity of the Federal Government during the 2017 hurricane season with respect to— (A)evacuation, rescue, and boarding facilities for animals;
 (B)feeding and housing of animals; and (C)transition to post-disaster placement of animals.
 (d)National all-Hazards disaster insurance programNot later than 320 days after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on—
 (1)the feasibility and design of a national all-hazards disaster insurance program; (2)the risk of property owners continuing to underinsure or have no insurance on homes and the implications of those actions on the financial stability of the housing market;
 (3)the challenge of developing actuarial tables to determine premiums and the setting options for premium payments for disaster declaration policies to be collected annual, quarterly, or monthly; and
 (4)the challenges and feasibility of selling policies at the same time a property casualty policy is purchased.
 (e)HomelessnessNot later than 12 months after the date of enactment of the FEMA Modernization Act of 2018, and annually thereafter, the Comptroller General shall submit to Congress a report on homelessness that contains a collection of data based upon registrations for disaster assistance, information provided by National Voluntary Organizations Active in Disaster, Bureau of the Census data, and other sources that provide information on the state of homelessness in an area impacted by a disaster. Such report shall—
 (1)include an analysis of individuals who were housed or receiving housing assistance at the time of the disaster and because of the disaster may be at risk of homelessness;
 (2)determine the best measures for assessing the potential for homelessness during the long-term recovery from a disaster; and
 (3)make recommendations on how local and State jurisdictions can identify the homeless during disaster response and how to structure recovery efforts to minimize homelessness.
 (f)Peer-to-Peer lodgingNot later than 240 days after the date of enactment of the FEMA Modernization Act of 2018, the Comptroller General shall submit to Congress a report on the use of emergency disaster housing provided by peer-to-peer lodging or short-term rental by FEMA staff and other owners of peer-to-peer lodging who donate, rent, or lease housing to individuals impacted by disasters during 2017 and 2018.
 (g)Post-Disaster civic engagementNot later than 8 months after the date of enactment of the FEMA Modernization Act of 2018, the Comptroller General shall submit to Congress a report on civic engagement following a disaster, including 9/11 and Hurricanes Katrina, Harvey, Michael, Marie, and Florence. The report shall—
 (1)analyze how jurisdictions provided support for citizen voting after those events; (2)include analysis of the role that Federal, State, and local governments play in facilitating disaster survivors’ reconnection with the public election voting process;
 (3)state any actions governments have taken that have impeded civic participation in the form of registering to vote and casting a ballot in a public election; and
 (4)make recommendations on what can be done to protect voting by persons impacted by disasters. 203.Circumstances which may impact first responders during a terrorist event (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that describes select State and local programs and policies, as appropriate, related to the preparedness and protection of first responders. The report may include information on—
 (1)the degree to which such programs and policies include consideration of the presence of a first responder’s family in an area impacted by a terrorist attack;
 (2)the availability of personal protective equipment for first responders; (3)the availability of home Medkits for first responders and their families for biological incident response; and
 (4)other related factors. (b)ContextIn preparing the report required under subsection (a), the Comptroller General of the United States may, as appropriate, provide information—
 (1)in a format that delineates high risk urban areas from rural communities; and (2)on the degree to which the selected State and local programs and policies included in such report were developed or are being executed with funding from the Department of Homeland Security, including grant funding from the State Homeland Security Grant Program or the Urban Area Security Initiative under sections 2002 and 2003, respectively, of the Homeland Security Act of 2002 (6 U.S.C. 603; 604).
 (c)Homeland security considerationAfter issuance of the report required under subsection (a), the Secretary of Homeland Security shall consider such report’s findings and assess its applicability for Federal first responders.
				IIIDisaster Recovery Small Business Grant Program
 301.Short titleThis title may be cited as the Disaster Recovery Small Business Grant Act. 302.DefinitionsIn this title, the following definitions apply:
 (1)ClaimThe term claim means a claim by an injured concern under this title for payment for substantial economic injury suffered by the injured concern as a result of a federally declared disaster.
 (2)ClaimantThe term claimant means an injured concern that submits a claim under section 304(b). (3)AdministratorThe term Administrator means the Administrator of the Small Business Administration.
 (4)Injured concernThe term injured concern— (A)means a small business concern that is located in an area that is a qualified disaster area as a result of a federally declared disaster; and
 (B)does not include— (i)a lender that holds a mortgage on or security interest in real or personal property affected by a federally declared disaster; or
 (ii)a person that holds a lien on real or personal property affected by the a federally declared disaster.
 (5)OfficeThe term Office means the Office of Disaster Recovery Small Business Grants established by section 303. 303.Office of Disaster Recovery Small Business Grants (a)In generalThere is established within the Small Business Administration an office to be known as the Office of Disaster Recovery Small Business Grants.
 (b)PurposeThe Office shall receive, process, and pay claims in accordance with section 304. (c)FundingThe Office—
 (1)shall be funded from funds made available under this title; and (2)may reimburse any other Federal agency for provision of assistance in the receipt and processing of claims.
					(d)Personnel
 (1)In generalThe Office may appoint and fix the compensation of such temporary personnel as are necessary to carry out the duties of the Office, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.
 (2)Personnel from other agenciesOn the request of the Administrator, the head of any other Federal agency may detail, on a reimbursable basis, any of the personnel of the agency to the Federal Emergency Management Agency to assist the Office in carrying out the duties of the Office under this title.
 (3)Effect on other SBA dutiesThe establishment of the Office shall not diminish the authority of, or funding available to, the Administrator to carry out the responsibilities of the Small Business Act.
					304.Compensation for victims of a federally declared disaster
 (a)In generalEach injured concern may receive compensation for substantial economic injury suffered as a result of a federally declared disaster, as determined by the Administrator.
 (b)Submission of claimsNot later than 1 year after the date on which interim final regulations are promulgated under subsection (h), an injured concern may submit to the Administrator a written claim for compensation for substantial economic injury suffered as a result of a federally declared disaster.
 (c)Handling of claimsThe Administrator shall investigate, adjust, grant, deny, settle, or compromise any claim submitted under subsection (b).
				(d)Amount of grant
 (1)In generalAny grant made to an injured concern— (A)shall be limited to the amount necessary to compensate the injured concern for substantial economic injury described in paragraph (2) suffered as a result of a federally declared disaster during the period beginning on August 25, 2017, and ending on August 25, 2029;
 (B)shall not include— (i)interest on the amount of the payment before the date of settlement or payment of a claim; or
 (ii)punitive damages or any other form of noncompensatory damages; and (C)shall not exceed $100,000, except in the case of a grant application for which the Administrator determines that a greater amount up to $250,000 is appropriate.
 (2)Substantial economic injuryUnder paragraph (1), an injured concern may receive payment for substantial economic injury consisting of 1 or more of the following:
 (A)An uninsured or underinsured property loss. (B)Damage to or destruction of physical infrastructure.
 (C)Damage to or destruction of tangible assets or inventory. (D)A business interruption loss.
 (E)Overhead costs. (F)Employee wages for work not performed.
 (G)An insurance deductible. (H)A temporary relocation expense.
 (I)Debris removal and other cleanup costs. (J)Any other type of substantial economic injury that the Administrator determines to be appropriate.
						(3)Burden of proof
 (A)In generalA claimant shall have the burden of demonstrating substantial economic injury. (B)Absence of documentsIf documentary evidence substantiating substantial economic injury is not reasonably available, the Administrator may pay a claim based on an affidavit or other documentation executed by the claimant.
						(e)Payment of claims
					(1)Determination and payment of amount
 (A)In generalTo the maximum extent practicable, not later than 180 days after the date on which a claim is submitted under subsection (b), the Administrator shall—
 (i)determine the amount, if any, to be paid for the claim; and (ii)pay the amount.
 (B)PriorityThe Administrator may establish priorities for processing and paying claims based on— (i)an assessment of the needs of the claimants; and
 (ii)any other criteria that the Administrator determines to be appropriate. (C)Parameters of determinationIn determining and paying a claim, the Administrator shall determine only—
 (i)whether the claimant is an injured concern; and (ii)whether the injuries that are the subject of the claim resulted from a federally declared disaster.
							(D)Insurance and other benefits
 (i)In generalSubject to clause (ii), to prevent recovery by a claimant in excess of the equivalent of actual amount of the substantial economic injury suffered by the claimant in accordance with subsection (d), the Administrator shall reduce the amount to be paid for the claim by an amount that is equal to the sum of the payments or settlements of any kind that were paid, or will be paid, with respect to the claim, including payments by an insurance company.
 (ii)Government loansClause (i) shall not apply to the receipt by a claimant of any Federal, State, or local government loan that is required to be repaid by the claimant.
 (2)Advance or partial paymentsAt the request of a claimant, the Administrator may make 1 or more advance or partial payments before the final approval of a grant.
 (f)Recovery of funds improperly paid or misusedThe Administrator may recover any portion of a payment on a grant that was improperly paid to the claimant as a result of—
 (1)fraud or misrepresentation on the part of the claimant or a representative of the claimant; (2)a material mistake on the part of the Administrator;
 (3)the payment of insurance or benefits described in subsection (e)(1)(D) that were not taken into account in determining the amount of the payment; or
 (4)the failure of the claimant to cooperate in an audit. (g)Appeals of decisions (1)Right of appealA claimant may appeal a decision concerning payment of a claim by filing, not later than 60 days after the date on which the claimant is notified that the claim of the claimant will or will not be paid, a notice of appeal in the case of a decision on a claim relating to a business loss, with the Administrator of the Federal Emergency Management Administration.
 (2)Period for decisionA decision concerning an appeal under paragraph (1) shall be rendered not later than 90 days after the date on which the notice of appeal is received.
 (h)RegulationsNotwithstanding any other provision of law, not later than 45 days after the date of enactment of this title—
 (1)the Administrator shall promulgate and publish in the Federal Register interim final regulations for the processing and payment of claims; and
 (2)the Administrator and the Administrator of the Federal Emergency Management Agency shall jointly promulgate and publish in the Federal Register procedures under which a dispute concerning payment of a claim may be settled through an appeals process described in subsection (g).
 (i)Public informationAt the time of publication of interim final regulations under subsection (h), the Administrator shall publish a clear, concise, and easily understandable explanation of the grant program established under this title the procedural and other requirements of the regulations promulgated under subsection (h). Such explanation shall be—
 (1)disseminated through brochures, pamphlets, radio, television, the print news media, and such other media as the Administrator determines to be likely to reach prospective claimants; and
 (2)provided in English, Spanish, and any other language that the Administrator determines to be appropriate.
 (j)CoordinationIn carrying out this section, the Administrator shall coordinate with the Administrator of the Federal Emergency Management Agency, other Federal, State and local agencies, and any other individual or entity, as the Administrator determines to be necessary to ensure the efficient administration of the claims process.
				(k)Applicability of debt collection requirements
 (1)In generalSection 3716 of title 31, United States Code, shall not preclude any payment on a claim. (2)Assignment and exemption from claims of creditors (A)AssignmentNo assignment, release, or commutation of a payment due or payable under this title shall be valid.
						(B)Exemption
 (i)In generalA payment under this title shall be exempt from all claims of creditors and from levy, execution, attachment, or other remedy for recovery or collection of a debt.
 (ii)Nonwaivable exemptionThe exemption provided by clause (i) may not be waived. 305.Reports and audits (a)ReportsNot later than 1 year after the date of promulgation of interim final regulations under section 304(h) and annually thereafter, the Administrator shall submit to Congress a report that describes the claims submitted under section 304(b) during the year preceding the date of submission of the report, including, with respect to each claim—
 (1)the amount claimed; (2)a brief description of the nature of the claim; and
 (3)the status or disposition of the claim, including the amount of any payment on the claim. (b)AuditsThe Comptroller General of the United States shall—
 (1)conduct an annual audit of the payment of all claims submitted under section 304(b); and (2)not later than 120 days after the date on which the Administrator submits the initial report required by subsection (a) and annually thereafter, submit to Congress a report on the results of the audit.
					306.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this title— (1)to the Office of Disaster Recovery Small Business Grants established under section 303 to administer the claims process, $25,000,000; and
 (2)for payment of claims, $975,000,000. (b)AvailabilityAmounts made available under subsection (a) shall remain available until expended.
 307.Termination of authorityThe authority provided by this title terminates on the date that is 20 years after the date of enactment of this Act.
			IVAdministrative Provisions
			401.Extension of authorities for pandemic and all-hazards preparedness
 (a)Temporary reassignment of State and local personnel during a public health emergencySection 319(e)(8) of the Public Health Service Act (42 U.S.C. 247d(e)(8)) is amended by striking 2018 and inserting 2029. (b)Exemption from certain disclosure requirementsSection 319L(e)(1)(C) of the Public Health Service Act (42 U.S.C. 247d–7(e)(1)(C)) is amended by striking 12 years after the date of enactment of the Pandemic and All-Hazards Preparedness Act and inserting 12 years after the date of enactment of the FEMA Modernization Act of 2018.
 402.Transfer of the Surge Capacity ForceSection 303 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143) is further amended by adding at the end the following:
				
					(d)Surge capacity force
 (1)In generalThe Administrator shall— (A)prepare and submit to the appropriate committees of Congress a plan to transfer the authority of the Surge Capacity Force for deployment of individuals to respond to natural disasters, acts of terrorism, and other man-made disasters, including catastrophic incidents; and
 (B)at such time as determined appropriate by the Administrator, transfer such authority and continue the management and operation of the Surge Capacity Force.
 (2)Employees designated to serveThe plan shall include procedures under which the Administrator shall designate employees Executive agencies, as appropriate, to serve on the Surge Capacity Force.
 (3)CapabilitiesThe plan shall ensure that the surge capacity force— (A)includes a sufficient number of individuals credentialed in accordance with section 510 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 320) that are capable of deploying rapidly and efficiently after activation to prepare for, respond to, and recover from natural disasters, acts of terrorism, and other man-made disasters, including catastrophic incidents; and
 (B)includes a sufficient number of full-time, highly trained individuals credentialed in accordance with such section to lead and manage the Surge Capacity Force.
 (4)TrainingThe plan shall ensure that the Administrator provides appropriate and continuous training to members of the Surge Capacity Force to ensure such personnel are adequately trained on the Agency’s programs and policies for natural disasters, acts of terrorism, and other man-made disasters.
 (5)No impact on agency personnel ceilingSurge Capacity Force members shall not be counted against any personnel ceiling applicable to the Federal Emergency Management Agency.
 (6)ExpensesThe Administrator may provide members of the Surge Capacity Force with travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5 for the purpose of participating in any training that relates to service as a member of the Surge Capacity Force.
 (7)Immediate implementation of surge capacity force involving Federal employeesAs soon as practicable, the Administrator shall develop and implement any elements of the plan needed to establish the portion of the Surge Capacity Force consisting of individuals designated under those procedures.
			